DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 03/25/2020.
	Claims 1-15 are being considered on the merits.
Drawings
	The drawings filed on 3/25/2020 are accepted. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph numbering is inconsistent. All specification sections from “Background” through “Brief Description of the Drawings” and are numbered continuously from [0001] through [0018] but numbering re-starts with [0001] under the “Detailed Description of Certain Inventive Embodiments” section. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“a processing element” in claim 15 (a function is claimed in specification paragraphs 0006 and 00012 and an example embodiment is provided in paragraph 0018 in the form of a generic CPU)
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant’s specification provides that the “processing element” is “adapted to: identify an index value and a corresponding frequently occurring weight value associated with the compressed set of weight values; read the compressed set of weight values and identify one or more instances of the index value in the set of weight values; replace each instance of the index value in the set of weight values with the frequently occurring weight value”. Additionally, paragraph 18 provides that an example of a “processing element” in the form of a generic CPU but does not provide any additional algorithm or specific steps for performing the claimed functions. Therefore, nothing in the specification provides any structure or programming and is no more than a black box designed to perform the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 1:
	Step 1:  Independent claim 1 is a process and is therefore one of the four statutory categories of patentable subject matter. 
	Step 2A Prong 1: 
obtaining an uncompressed set of weight values, the uncompressed set of weight values including a plurality of weight values associated with a neural network identifying a frequently occurring weight value within the set of weight values; (Mental process: obtaining a set of weight values is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, a person can obtain a set of weigh values by reading values and retaining them mentally or writing them down on a piece of paper)
replacing each occurrence of the frequently occurring weight value within the set of weight values with an index value (Mental process: replacing weight values with an index value is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, a person can construct an index on a piece of paper and cross out the written weight values and write in the index values)
associating the frequently occurring weight value and the index value with the set of weight values, wherein the index value is less storage intensive than the frequently occurring weight value that it replaces. (Mental process: associating weight values and index values is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, a person can draft an association of weight values to index values on a piece of paper such that the index values take up less room (i.e. storage) on the paper than the weight values)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 2:
	Step 2A Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
the steps of identifying a frequently occurring weight value, replacing each occurrence of the frequently occurring weight value, and associating the frequently occurring weight value and the index value form a sequence of steps that are repeated to generate a plurality of different index values and associated frequently occurring weight values. (Mental process: associating weight values and index values is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, a person can repeatedly identify a weight value, replace each value, and associate each value with an index value entirely in his mind or with a pen and paper by writing the weight value and the index value and crossing out the value to write in a new value, and also drawing a line between values in order to associate them).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 3:
	Step 2A Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim.
after each iteration of the sequence of steps, the method comprises a step of measuring a reduction in size of the set of weight values, the method comprising performing additional iterations of the sequence of steps until a measured reduction in size of the compressed set of weight values is less than a predetermined threshold (Mathematical Relationship (MPEP 2106.04(a)(2)(I)(A): Organizing information and manipulating information through mathematical correlations is an abstract idea. Measuring a reduction in size of values is a manipulation of information using a mathematical correlation).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 4: 
	Step 2A Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim.
	Step 2A Prong 2: This judicial exception is not integrated into practical application
the plurality of weight values are numerical values and the indices used to represent the plurality of frequently occurring weight values are lowest values in a numerical sequence (Insignificant Extra-Solution Activity)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the plurality of weight values are numerical values and the indices used to represent the plurality of frequently occurring weight values are lowest values in a numerical sequence (Selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g): Selecting a particular data source to be manipulated such as here where the weight values are particularly numerical values and the indices are particularly the lowest values in a numerical sequence, is an insignificant extra-solution activity does not add any meaningful limitation to the process of obtaining weight values and using indices.)

Regarding claim 5: 
	Step 2A Prong 1: See the rejection of claim 4 above. The same rationale applies to this dependent claim.
further comprising a step of increasing a value of each of the weight values within the set of weight values that has not been replaced by index values by an amount equal to the number of different index values added to the uncompressed set of weight values. (Mathematical Relationship (MPEP 2106.04(a)(2)(I)(A): Organizing information and manipulating information through mathematical correlations is an abstract idea. Increasing values by a predetermined amount is a manipulation of information using a mathematical correlation).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 6: 
	Step 2A Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim.
	Step 2A Prong 2: This judicial exception is not integrated into practical application
the plurality of weight values are numerical values that can take positive or negative values and the plurality of index values are the lowest absolute values in the numerical sequence. (Insignificant Extra-Solution Activity)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the plurality of weight values are numerical values that can take positive or negative values and the plurality of index values are the lowest absolute values in the numerical sequence. (Selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g): Selecting a particular data source to be manipulated such as here where the weight values are particularly either positive or negative numerical values and the indices are particularly the lowest absolute values in a numerical sequence, is an insignificant extra-solution activity does not add any meaningful limitation to the process of obtaining weight values and using indices)

Regarding claim 7: 
	Step 2A Prong 1: See the rejection of claim 6 above. The same rationale applies to this dependent claim.
a step of increasing a value of each of the positive weight values within the set of weight values that has not been replaced by an index value and reducing each of the negative weight values that has not been replaced by an index value within the set of weight values by an amount sufficient to allow the index values to be unambiguously added to the uncompressed set of weight values. (Mathematical Relationship (MPEP 2106.04(a)(2)(I)(A): Organizing information and manipulating information through mathematical correlations is an abstract idea. Increasing particular values by a predetermined amount is a manipulation of information using a mathematical correlation).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 8: 
	Step 2A Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim.
Step 2A Prong 2: This judicial exception is not integrated into practical application
the weight values are variable length codes. (Insignificant Extra-Solution Activity)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the weight values are variable length codes. (Selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g): Selecting a particular data source to be manipulated such as here where the weight values are variable length codes, is an insignificant extra-solution activity does not add any meaningful limitation to the process of obtaining weight values and using indices)

Regarding claim 9:
	Step 2A Prong 1: See the rejection of claim 8 above. The same rationale applies to this dependent claim.
Step 2A Prong 2: This judicial exception is not integrated into practical application
Each index value is a variable length code selected to have shorter length than the frequently occurring weight value that it replaces within the set of weight values. (Insignificant Extra-Solution Activity)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
Each index value is a variable length code selected to have shorter length than the frequently occurring weight value that it replaces within the set of weight values. (Selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g): Selecting a particular data source to be manipulated such as here where the index values are variable length codes shorter than the frequently occurring weight value it replaces within a set is an insignificant extra-solution activity does not add any meaningful limitation to the process of obtaining weight values and using indices)

Regarding claim 10:
	Step 2A Prong 1: See the rejection of claim 9 above. The same rationale applies to this dependent claim.
Step 2A Prong 2: This judicial exception is not integrated into practical application
the index value is selected to be the shortest available variable length code. (Insignificant Extra-Solution Activity)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the index value is selected to be the shortest available variable length code. (Selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g): Selecting a particular data source to be manipulated such as here where the index value is selected to be the shortest available is an insignificant extra-solution activity does not add any meaningful limitation to the process of obtaining weight values and using indices)

Regarding claim 11: 
	Step 1: Independent claim 11 is a process and is therefore one of the four statutory categories of patentable subject matter.
Step 2A Prong 1: 
decompressing a compressed set of weight values that includes a plurality of weight values associated with a neural network  (Mathematical Relationship (MPEP 2106.04(a)(2)(I)(A): Organizing information and manipulating information through mathematical correlations is an abstract idea. Decompressing a compressed set of weights is a manipulation of information using a mathematical correlation).
identifying an index value and a corresponding frequently occurring weight value associated with the compressed set of weight values;  (Mental process: identifying an index value and a corresponding frequently occurring weight value is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, a person can identify an index value and a corresponding weight value—when given such information—within the mind or with a pen and paper by writing the weight value and the index value and drawing a line between them or by other illustrative means of associating the two values)
reading the compressed set of weight values, and identifying one or more instances of the index value in the set of weight values; (Mental process: reading weight values and identifying instances of the value in a set, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, a person can read values and identify (i.e. count) the instances of an index value in a set—when given such information—within the mind or with a pen and paper by reading and counting out or tallying the instances of a value)
replacing each instance of the index value in the set of weight values with the frequently occurring weight value. (Mental process: replacing each instance of the index value with a frequently occurring weight value, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, when given an index value and a set of weight values, a person can replace each instance with a frequently occurring weight value manually using a pen and paper crossing out the old value and writing a new value in). 

Regarding claim 12: 
	Step 2A Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim.
the steps of identifying an index value and a corresponding frequently occurring weight value, reading and identifying the index value in the set of weight values, and replacing each instance of the index value in the set of weight values form a sequence of steps, and the sequence of steps is repeated for each of a plurality of index values and corresponding frequently occurring weight values associated with the compressed set of weight values. (Mental process: associating weight values and index values is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, given a set of values, a person can repeatedly identify a weight value and index value, and replace them manually with a pen and paper by crossing out the old value and writing a new value in).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Regarding claim 13: 
	Step 2A Prong 1: See the rejection of claim 12 above. The same rationale applies to this dependent claim.
sequentially decoding the compressed data set of weight values by first loading the plurality of index values and frequently occurring weight values into a storage of a processing element and  (Mathematical Relationship (MPEP 2106.04(a)(2)(I)(A): Organizing information and manipulating information through mathematical correlations is an abstract idea. Decoding data is simply a manipulation of information using a mathematical correlation and relationships i.e. applying a mathematical relationship to the compressed data as to decompress it).
subsequently reading respective ones of the plurality of weight values from the set of compressed weight values, wherein each time an index value is read in the compressed set of weight values being processed, the processing element reads the frequently occurring weight value associated with the index value from the storage and replaces the index value with the associated frequently occurring weight value in the processed set of weight values. (Mental process: reading weight values and replacing index values a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, given a set of values, a person can repeatedly read weight values and index value, and replace them manually with a pen and paper (i.e. with a drawn diagram)).

Regarding claim 14: 
	Step 2A Prong 1: See the rejection of claim 12 above. The same rationale applies to this dependent claim.
the step of replacing each instance of the index value in the set of weight values with the frequently occurring weight value comprises identifying a numerical value of a weight value in the compressed set of weight values and determining whether the numerical value of the weight value has a value that is less than or equal to the number of index values associated with the set of weight values. (Mental process: identifying values and determining whether a value is more, less, or equal to another value is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, given a set of values, a person can identify a value and make a comparison entirely within their mind).

Regarding claim 15: 
	Step 1: Independent claim 15 is a processing element, which may be broadly construed as a product and is therefore one of the four statutory categories of patentable subject matter.
Step 2A Prong 1: 
decompress a compressed set of weight values, which compressed set of weight values includes a plurality of weight values associated with a neural network, (Mathematical Relationship (MPEP 2106.04(a)(2)(I)(A): Organizing information and manipulating information through mathematical correlations is an abstract idea. Decompressing a compressed set of weights is a manipulation of information using a mathematical correlation).
the processing element adapted to: identify an index value and a corresponding frequently occurring weight value associated with the compressed set of weight values; (Mental process: Identifying an index value is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing element”, nothing in this claim element precludes a person from identifying an index value in their mind, given a set of values).
read the compressed set of weight values and identify one or more instances of the index value in the set of weight values; (Mental process: associating weight values and index values is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, given a set of values, a person can repeatedly identify a weight value and index value, and replace them manually with a pen and paper).
replace each instance of the index value in the set of weight values with the frequently occurring weight value. (Mental process: replacing values with another value is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, given a set of values, a person can take a set of values and manually replace them with a pen and paper).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 11-15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller, et. al. (WO 2019/086104 A1, hereinafter “Mueller”).

Regarding claim 1, Mueller teaches a method of compressing a set of weight values, comprising: 
obtaining an uncompressed set of weight values, the uncompressed set of weight values including a plurality of weight values associated with a neural network (Mueller, pg. 50, 7th-9th paras: “2 . input: Quantized weight matrices. Output: Matrices stored in compressed format. Here we convert the weight matrices into the desired compressed format.”;)
identifying a frequently occurring weight value within the set of weight values; (Mueller, pg. 17, 10th-11th paras: “We store the following set of arrays ·                                 
                                    
                                        
                                            W
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    ,
                                     
                                    N
                                    ,
                                     
                                    M
                                    =
                                     
                                
                            Most frequent weight value, row/column dimensions.”)
replacing each occurrence of the frequently occurring weight value within the set of weight values with an index value (Mueller, pg. 17, 2nd to last para. and pg. 39, 2nd para.: “throughout this description, we will refer weight and alphabet values as synonyms” “In all previous formats we can gain storage savings by replacing the alphabet values with their corresponding index value k .”)
associating the frequently occurring weight value and the index value with the set of weight values, wherein the index value is less storage intensive than the frequently occurring weight value that it replaces. (Mueller, pg. 35, 3rd para.: “We can modify the CSWR format and take advantage of the given weight distribution by sorting the W array (the array containing the alphabet values) into high to low probable values. We do so because we assume that the first entries in W will appear more likely than the rest values. Subsequently, we define the entries of wPtr as to be the locations in coll that correspond to the ordered weight values. This implies that we can neglect the hole wl array, possibly reducing the amount of storage required to represent the matrix.”)

Regarding claim 2, Mueller teaches claim 1 above. Mueller further teaches: 
the steps of identifying a frequently occurring weight value, replacing each occurrence of the frequently occurring weight value, and associating the frequently occurring weight value and the index value form a sequence of steps that are repeated to generate a plurality of different index values and associated frequently occurring weight values. (Mueller, pg. 35, 3rd para.: “We can modify the CSWR format and take advantage of the given weight distribution by sorting the W array (the array containing the alphabet values) into high to low probable values. We do so because we assume that the first entries in W will appear more likely than the rest values. Subsequently, we define the entries of wPtr as to be the locations in coll that correspond to the ordered weight values. This implies that we can neglect the hole wl array, possibly reducing the amount of storage required to represent the matrix.”)
Regarding claim 4, Mueller teaches claim 2 above. Mueller further teaches: 
the plurality of weight values are numerical values and the indices used to represent the plurality of frequently occurring weight values are lowest values in a numerical sequence. (Mueller, pg. 35, 4th para.: Contains the weight values. They are ordered from high to low frequency of appearance. That is, the first entry stores the weight value that appears most frequently and the last value the least frequent one”. Examiner notes that the broadest reasonable interpretation of indices’ “lowest values in a numerical sequence” means the first occurring positions i.e. 0, 1, 2, 3,…n, or 1, 2, 3,…, n. in a list (i.e. an index)).   

Regarding claim 5, Mueller teaches claim 4 above. Mueller further teaches: 
further comprising a step of increasing a value of each of the weight values within the set of weight values that has not been replaced by index values by an amount equal to the number of different index values added to the uncompressed set of weight values. (Mueller, pg. 35, 4th para.: Contains the weight values. They are ordered from high to low frequency of appearance. That is, the first entry stores the weight value that appears most frequently and the last value the least frequent one”. Examiner notes that the broadest reasonable interpretation of “a value of each of the weight values” means a value relating to each of the weight values such as the position index associated with the weight value as in Mueller where the index position associated with the weight value will increase by an amount equal to the next available index position as more frequently occurring weight values are placed into lower index positions). 


Regarding claim 11, Mueller teaches a method of: 
decompressing a compressed set of weight values that includes a plurality of weight values associated with a neural network (Mueller, pg. 125, last para: “the lossless conversion from the initial representation of the neural network involves decompression based on predictive decoding and/or entropy decoding”)
identifying an index value and a corresponding frequently occurring weight value associated with the compressed set of weight values (Mueller, pg. 39, 6th para.: “A recipient of the representation 50 of Fig. 16, thus, is able to immediately access the discrete weight values present in each row by use of the pointer list 210 pointing to the respective portions 30 and list 0 , and is able to access the associated subsequences 68 of column indices for these discrete weight values present in a certain row by use of the pointers in lists 98 and 200”)
reading the compressed set of weight values, and identifying one or more instances of the index value in the set of weight values;  (Mueller, pg. 60, last para: “Hence, we find redundancies in the multiplication operations. These redundancies increase for larger matrices, where the probability of finding a weight stored in the same column several times increases.”)
replacing each instance of the index value in the set of weight values with the frequently occurring weight value (Mueller, pg. 51, 6th para: “The decoder should be able to reconstruct 350 the neural network into it's uncompressed format. That is, he should know methods of converting compressed matrices back into dense format, replace tables with their corresponding activation functions (consequently dequantizing the activation values) and reconvert the low precision numerical representations back into high precision formats” Examiner notes that Mueller sets forth several examples of compressed matrices that use value-representation to replace weights such that converting such compressed representations back into dense formats entails replacing representations with weights). 

Regarding claim 12, Mueller teaches claim 11 above. Mueller further teaches: 
the steps of identifying an index value and a corresponding frequently occurring weight value, reading and identifying the index value in the set of weight values, and replacing each instance of the index value in the set of weight values form a sequence of steps, and the sequence of steps is repeated for each of a plurality of index values and corresponding frequently occurring weight values associated with the compressed set of weight values. (Mueller, pg. 51, 6th para: “The decoder should be able to reconstruct 350 the neural network into it's uncompressed format. That is, he should know methods of converting compressed matrices back into dense format, replace tables with their corresponding activation functions (consequently dequantizing the activation values) and reconvert the low precision numerical representations back into high precision formats” Examiner notes that Mueller teaches decompression of entire matrices which includes all index values).

Regarding claim 13, Mueller teaches claim 12 above. Mueller further teaches: 
sequentially decoding the compressed data set of weight values by first loading the plurality of index values and frequently occurring weight values into a storage of a processing element and subsequently reading respective ones of the plurality of weight values from the set of compressed weight values, wherein each time an index value is read in the compressed set of weight values being processed, the processing element reads the frequently occurring weight value associated with the index value from the storage and replaces the index value with the associated frequently occurring weight value in the processed set of weight values. (Mueller, pg. 51, 6th para. and pg. 116, last para – pg. 117, 1st para.: “The decoder should be able to reconstruct 350 the neural network into it's uncompressed format. That is, he should know methods of converting compressed matrices back into dense format, replace tables with their corresponding activation functions (consequently dequantizing the activation values) and reconvert the low precision numerical representations back into high precision formats” “The implementation can be performed using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed.” Examiner notes that the broadest reasonable interpretation of “first loading the plurality of index values” means storing index values in memory at any time prior to reading the stored values).

Regarding claim 14, Mueller teaches claim 12 above. Mueller further teaches: 
the step of replacing each instance of the index value in the set of weight values with the frequently occurring weight value comprises identifying a numerical value of a weight value in the compressed set of weight values and determining whether the numerical value of the weight value has a value that is less than or equal to the number of index values associated with the set of weight values. (Mueller, pg. 20, last para – pg. 21, first para: “recipient of representation 50 is able to associate each subsequence 68 of column indices 60 within list 64 to their respective associated pair of discrete weight value 36 and row of matrix 10, namely by a) checking whether consecutive column indices 60 in list 64 are equal or decrease with this check being indicated using reference sign 82, or by detecting b) that a certain row has been skipped in the current scan or traversal for the current discrete weight value 36 by encountering an escape value 80.” Examiner notes that the broadest reasonable interpretation of “a numerical value of” means any numerical representation such as an index value or an escape value as in Mueller).

Regarding claim 15, Mueller teaches a processing element adapted to: 
decompress a compressed set of weight values, which compressed set of weight values includes a plurality of weight values associated with a neural network, the processing element adapted to: identify an index value and a corresponding frequently occurring weight value associated with the compressed set of weight values (Mueller, pg. 20, 2nd para: “A recipient of representation 50, thus, would perform the differential decoding task 72 to detect the borders between consecutive subsequences 68 in list 64 and associate each subsequence 68 in list 64 to its respective pair of discrete weight value 36 and row index row/.”)
read the compressed set of weight values and identify one or more instances of the index value in the set of weight values (Mueller, pg. 20, last para: “Alternatively, representation 50 could be stored, or could like, as depicted in Fig. 6 . Here, column index list 64 of the second data field 40 is designed in a manner so that the column indices 60 are arranged in list 64 still according to the number of traversers corresponding to the number of discrete weight values 36, but whenever for a certain row of matrix A , no column index 60 is inserted into list 64 owing to the fact that the corresponding row does not comprise a weight 64 within that row which would comprise the discrete weight value corresponding to the current scan, an escape value 80 is inserted to list 64 instead of a corresponding index 60 in order to indicate this circumstance.” Examiner notes that the broadest reasonable interpretation of “identify” includes by any means such as the number of traversers corresponding to the number of instances of weight values as in Mueller).
replace each instance of the index value in the set of weight values with the frequently occurring weight value. (Mueller, pg. 51, 6th para.: “The decoder should be able to reconstruct 350 the neural network into it's uncompressed format. That is, he should know methods of converting compressed matrices back into dense format, replace tables with their corresponding activation functions (consequently dequantizing the activation values) and reconvert the low precision numerical representations back into high precision formats”.)


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Yang, et. al. (“Designing Energy Efficient Convolutional Neural Networks using Energy-Aware Pruning”, 18 Apr, 2017, ArXiv:1611.05128v2, hereinafter “Yang”).

Regarding claim 3, Mueller teaches claim 2 above. Mueller does not explicitly disclose: 
after each iteration of the sequence of steps, the method comprises a step of measuring a reduction in size of the set of weight values, the method comprising performing additional iterations of the sequence of steps until a measured reduction in size of the compressed set of weight values is less than a predetermined threshold
However, Yang teaches:
after each iteration of the sequence of steps, the method comprises a step of measuring a reduction in size of the set of weight values, the method comprising performing additional iterations of the sequence of steps until a measured reduction in size of the compressed set of weight values is less than a predetermined threshold. (Yang, pg. 4, fig. 2: “Once each individual layer has been pruned using Step 2 to 4, Step 5 performs global fine-tuning of weights across the entire network using back-propagation as described in Sec. 4.5. All these steps are iteratively performed until the final network can no longer maintain a given accuracy, e.g., 1%accuracy loss.”)

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Yang into Mueller. Mueller teaches efficient neural network representations using compression, sparsity, and matrices; Yang teaches pruning neural network weights to increase energy-efficiency. One of ordinary skill would have been motivated to combine the teachings of Yang into Mueller in order to allow less powerful or battery-operated computing devices to run deep neural networks (Yang, pg. 1, abstract).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Yang and further in view of Cho, et. al. (US 2020/0394514 A1, hereinafter “Cho”)

Regarding claim 6, Mueller teaches claim 2 above. Mueller does not explicitly disclose: 
the plurality of weight values are numerical values that can take positive or negative values
However, Yang teaches: 
the plurality of weight values are numerical values that can take positive or negative values (Yang, pg. 5, sec. 4.2: “For example, if most of the small-magnitude weights are negative, the output error will become large once many of these small negative weights are removed using the magnitude-based pruning. In this case, it would be desirable to remove a large positive weight to compensate for the introduced error instead of removing more smaller negative weights.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Yang into Mueller as set forth above with respect to claim 3.
Neither Mueller nor Yang explicitly discloses:
the plurality of index values are the lowest absolute values in the numerical sequence.
However, Cho discloses: 
the plurality of index values are the lowest absolute values in the numerical sequence. (Cho, para. 0078: “When a variable such as i or j is used to indicate a row, a column, or an index, the value of i may be an integer of 0 or more or an integer of 1 or more. In other words, in the embodiments, each of a row, a column, and an index may be counted from 0 or may be counted from 1.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cho into Mueller and Yang. Mueller teaches efficient neural network representations using compression, sparsity, and matrices; Yang teaches pruning neural network weights to increase energy-efficiency; Cho teaches compression of learning parameters for training deep-learning models and transmission of such parameters through a distributed system. One of ordinary skill would have been motivated to combine the teachings of Cho into Mueller and Yang in order to develop and use larger-scale deep-learning models that would not be possible on a single computer (Cho paras. 0004-0010).

Regarding claim 7, Mueller, Yang, and Cho teaches claim 6 above. Mueller further teaches: 
a step of increasing a value of each of the positive weight values within the set of weight values that has not been replaced by an index value and reducing each of the negative weight values that has not been replaced by an index value within the set of weight values by an amount sufficient to allow the index values to be unambiguously added to the uncompressed set of weight values. (Mueller, pg. 19, first para: “When storing the difference of the coll instead of their actual values, the same logic applies whenever we encounter a negative value. However, since it is likely that the absolute value of the negative values are large (and thus we do not profit from bit-size reduction), we might consider only taking positive values and signalize the start of a new row by padding with 0.” Examiner notes that the broadest reasonable interpretation of “increasing a value of each of the positive weight values” includes increasing the value of an index with the weight value i.e. rather than ignoring or padding with a zero, as suggested by Mueller. Examiner additionally notes that the broadest reasonable interpretation of “reducing each of the negative weight values” includes reducing the number of negative weight values by ignoring them as suggested by Mueller.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Cho.

Regarding claim 8, Mueller teaches claim 1 above. Mueller does not explicitly disclose:
the weight values are variable length codes
However, Cho teaches:
the weight values are variable length codes. (Cho, paras. 0205 and 0208: “The entropy encoding unit 150 may generate a bitstream by performing probability distribution-based entropy encoding based on values, calculated by the quantization unit 140, and/or coding parameter values” “For example, the entropy encoding unit 150 may perform entropy encoding using a Variable Length Coding/Code (VLC) table”; Examiner notes that Cho uses the terms “parameter” and “weight” interchangeably) 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cho into Mueller. Mueller teaches efficient neural network representations using compression, sparsity, and matrices; Cho teaches compression of learning parameters for training deep-learning models and transmission of such parameters through a distributed system. One of ordinary skill would have been motivated to combine the teachings of Cho into Mueller in order to develop and use larger-scale deep-learning models that would not be possible on a single computer (Cho paras. 0004-0010).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Cho and further in view of Georgiadis (US 2020/0143249 A1, hereinafter “Georgiadis”).

Regarding claim 9, Mueller and Cho teaches claim 8 above. Mueller further teaches: 
selected to have shorter length than the frequently occurring weight value that it replaces within the set of weight values (Mueller, pg. 44, 1st para and 49, 1st para: “That is, in the process we perform a mapping of the (continuous) weight values into a finite set of real numbers.” “If during the lossy encoding process special types of quantizers were used (such as uniform quantizers), changing the numerical representation of the resulted discrete values may increase the efficiency of the network (such as reducing the energy or storage requirements).” Examiner notes that discrete values are shorter than continuous values such that discrete numerical representation are shorter in length than the continuous weight values)
Mueller does not explicitly disclose:
Each index value is a variable length code
However, Georgiadis teaches: 
Each index value is a variable length code (Georgiadis, para. 0034 and 0060: “The Exponential-Golomb encoding is a well-known compression mode that assigns variable length codes in which smaller numbers are assigned shorter codes” “In one embodiment, when a compress unit 115 is compressed, all available compression modes may be run and the compression mode that has generated the shortest bitstream may be selected.” Examiner notes that Georgiadis selects the shortest bitstream after compression wherein).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Georgiadis into Mueller and Cho. Mueller teaches efficient neural network representations using compression, sparsity, and matrices; Cho teaches compression of learning parameters for training deep-learning models and transmission of such parameters through a distributed system; Georgiadis teaches lossless encoding/decoding of weights of a neural network to reduce memory requirements and accelerate execution of neural networks. One of ordinary skill would have been motivated to combine the teachings of Georgiadis into Mueller and Cho in order to better enable training of neural networks on embedded devices having limited memory (Georgiadis, para 0004). 

Regarding claim 10, Mueller, Cho, and Georgiadis teaches claim 9 above. Georgiadis further teaches: 
the index value is selected to be the shortest available variable length code (Georgiadis, para. 0034 and 0060: “The Exponential-Golomb encoding is a well-known compression mode that assigns variable length codes in which smaller numbers are assigned shorter codes” “In one embodiment, when a compress unit 115 is compressed, all available compression modes may be run and the compression mode that has generated the shortest bitstream may be selected.” Examiner notes that the broadest reasonable interpretation of “shortest available variable length code” includes the shortest code available to assign based on existing rules and constraints of a given compression mode such as the Exponential-Golomb).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Georgiadis into Mueller and Cho as set forth above with respect to claim 9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamidi-Rad, et. al. (WO 2020260953 A1) teaches obtaining and reshaping tensor weights 
Auyeung, et. al. (WO 2020190772 A1) teaches compressing a deep convolutional neural network (CNN) compress the CNN feature map and weight tensors with relatively high inference speed to optimize a rate-distortion-speed (RDS) objective function
Zhou (US 20210266565 A1, priority to foreign application CN 201910441306.3 on 05/24/2019) teaches a compression method for a deep neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571) 272-3406. The examiner can normally be reached Monday - Thursday, 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STN/Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123